Citation Nr: 1416197	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-45 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee musculoligamentous strain (right knee strain) from February 23, 2009 to August 18, 2010, and in excess of 20 percent thereafter.  

2.  Entitlement to service connection for right knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988, January 1991 to April 1991, and April 2007 to October 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The July 2010 rating decision granted service connection for right knee strain and assigned a 10 percent disability rating effective February 23, 2009.  In a February 2011 rating decision, the RO increased the Veteran's disability rating for service-connected right knee strain to 20 percent disabling, effective August 19, 2010.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected right knee strain disability is more severe than the assigned rating.  He additionally asserts that he currently has right knee arthritis that is related to active service.  Remand is necessary to provide the Veteran with a new VA examination.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although a new VA examination is not warranted based merely upon the passage of time, see Palczewski v. Nicholson, 21 Vet. App. 174 (2007), the Court of Appeals for Veterans Claims (Court) has held that "[w]here a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the disability has increased in severity).  

The Veteran underwent a VA examination of his right knee in July 2010.  A September 2010 private treatment record notes that the Veteran's knee discomfort "has significantly increased in the last month or two," and that his pain "has now progressively gotten worse in the last month or two."  In addition, a February 2014 VA treatment record notes that the Veteran's right knee pain "has been worse over the last year or so," and that the Veteran denied any new injury or trauma.  Accordingly, as the Veteran's last VA examination was nearly 4 years ago, and the medical evidence of record indicates that his symptoms have worsened, remand is necessary so as to provide a VA examination to determine the current severity of his service-connected right knee strain.  

A VA examination is also needed with respect to the Veteran's claim of entitlement to service connection for right knee arthritis.  Upon physical examination in July 2010, the VA examiner stated there were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  An x-ray of the knee was taken, with findings of no fracture, dislocation, or significant degenerative changes.  The examiner acknowledged that the Veteran suffered from chronic right knee strain and further stated that there were no significant degenerative changes found on x-ray to confirm a diagnosis of right knee arthritis.  He opined that the Veteran did not have right knee arthritis. 

In September 2010, the Veteran sought private treatment and underwent x-ray and MRI of his knee.  The treating physician provided diagnoses of right knee internal derangement and "mild to moderate right knee arthritis."  As the evidence of record shows the Veteran was given a diagnosis of right knee arthritis during the appeal period, and the Veteran's service treatment records note injury to the right knee in service, an examination and opinion is needed as to whether it is at least as likely as not that the Veteran's right knee arthritis is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee strain disability and the nature and etiology of his right knee arthritis.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  While review of the entire file is required, particular attention is invited to the September 2010 private treatment record noting a diagnosis of mild to moderate right knee arthritis, and service treatment records dating March through September 1987 noting treatment for right knee injury including arthroscopic partial lateral meniscectomy. 

All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a)  Describe in detail the current signs, symptoms, and manifestations of the Veteran's service-connected right knee strain disability.  

(b)  Interview the Veteran as to the relevant history of his current right knee arthritis and include a detailed description of that history in his or her report.

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's right knee arthritis is related to his active service, or alternatively, whether it is caused or aggravated by the service-connected right knee strain. 

The examiner must provide the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Aggravation means that there has been a permanent worsening of the arthritis due to strain, beyond its natural progression. 

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

2.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



